       Case 1:18-cr-00013-NRB Document 53 Filed 05/13/21 Page 1 of 11




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------X
 LENIN HERRERA,
                                                      MEMORANDUM & ORDER
                     Petitioner,
                                                      19 Civ. 10637 (NRB)
               - against -
                                                        18 Cr. 13 (NRB)
 UNITED STATES OF AMERICA,

                Respondent.
 ------------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE

      This Memorandum and Order considers once again defendant

Lenin Herrera’s second petition under 28 U.S.C. §§ 2255 to vacate,

set   aside,    or    correct    the     below-Guidelines       70-month   prison

sentence   he    received       for    pleading   guilty   to     knowingly   and

intentionally        distributing       and   possessing    with     intent   to

distribute 500 grams and more of cocaine in violation of 21 U.S.C.

§§ 841(a)(1) and 841(b)(1)(B).

      In sum and substance, Mr. Herrera argues that he received

ineffective assistance of counsel because his attorney did not

file an appeal challenging a two-level sentencing enhancement for

possessing a firearm when committing the crime, even though (1)

Mr. Herrera explicitly          stipulated    to the two-level sentencing

enhancement and waived his right to appeal in the plea agreement,

(2) Mr. Herrera received a sentence within the Guidelines range

that would have been applicable had the enhancement not been
          Case 1:18-cr-00013-NRB Document 53 Filed 05/13/21 Page 2 of 11



included      in   the    Guidelines    calculation,     and    (3)     above   all,

Mr. Herrera never instructed his counsel to file any appeal.                      For

the reasons below, Mr. Herrera’s petition is denied.

                                      BACKGROUND

      While the Court assumes familiarity with its prior decisions

in this case and the background described therein, a brief summary

of the procedural history of this action is helpful.

      On     January     8,   2018,   the   Government   filed    a     three-count

indictment against Mr. Herrera that charged him with (1) knowingly

and   intentionally       distributing      and    possessing    with    intent   to

distribute 500 grams and more of cocaine in violation of 21 U.S.C.

§ 841(b)(1)(B), (2) conspiring with others to do the same in

violation of 21 U.S.C. § 846, and (3) using a firearm to carry out

the narcotics crimes described above in violation of 18 U.S.C.

§§ 924(c)(1)(A)(i) and 2.

      If convicted on all three counts (or even just one narcotics

count and the firearm count), Mr. Herrera would have faced a

mandatory minimum sentence of 120 months’ imprisonment.1                    Instead

of Mr. Herrera facing the possibility of serving at least ten years

in prison, his counsel negotiated an agreement with the Government



      1     See 21 U.S.C. § 841(b)(1)(B)(ii)(II) (requiring a minimum sentence
of five years for distributing 500 grams and more of cocaine); id. § 846
(requiring a minimum sentence of five years for conspiring to do the same); 18
U.S.C. §§ 924(c)(1)(A)(i), (c)(1)(D)(ii) (requiring a minimum sentence of five
years for using a firearm in connection with a drug trafficking crime to run
consecutively to any other term of imprisonment imposed).



                                         –2–
       Case 1:18-cr-00013-NRB Document 53 Filed 05/13/21 Page 3 of 11



under which Mr. Herrera would plead guilty only to the narcotics

trafficking crime charged in Count I of the indictment.                As part

of that Agreement, Mr. Herrera stipulated to a two-level sentencing

enhancement for possessing a firearm in perpetrating the crime.

The resulting stipulated Guidelines range under the plea agreement

reflecting that enhancement was 87 to 108 months’ imprisonment——

12 to 33 months less than the minimum sentence he was facing.

      Mr. Herrera accepted the plea agreement and confirmed at his

change-of-plea hearing before Judge Forrest that he entered into

the agreement knowingly and voluntarily.          (ECF No. 19 at 10.)2       He

also specifically allocuted that he consented to the two-level

firearm sentencing enhancement and explicitly acknowledged that

this meant he would “not be able to argue at the time of sentencing

that a firearm was not possessed.”           (Id. at 16-17.)       Moreover,

Mr. Herrera acknowledged under oath that he was forfeiting his

right to appeal or collaterally attack any sentence up to 108

months’ imprisonment.     (Id. at 20-21.)

      On November 1, 2018, this Court sentenced Mr. Herrera to 70

months’ imprisonment.     That sentence was not only 17 months below

the bottom of the stipulated Guidelines range, it also represented

a   sentence   that   would   have   been   at   the   very   bottom   of   the




      2     Unless otherwise noted, all ECF citations in this Memorandum and
Order are to Mr. Herrera’s criminal case, 18 Cr. 13.



                                     –3–
      Case 1:18-cr-00013-NRB Document 53 Filed 05/13/21 Page 4 of 11



Guidelines range had the two-level firearm sentencing enhancement

never been applied.

     Nevertheless, in November 2019, Mr. Herrera filed his first

Section 2255 petition claiming ineffective assistance of counsel

on the basis that his attorney failed to contest the two-level

sentencing enhancement.     Given that Mr. Herrera stipulated to that

enhancement in the plea agreement and allocuted to it during his

change-of-plea   hearing,   the    Court   denied   that   application   as

meritless in December 2019.       Herrera v. United States, No. 18 CR.

13 (NRB), 2019 WL 6498102 (S.D.N.Y. Dec. 2, 2019) (“Herrera I”).

In January 2020, Mr. Herrera sought reconsideration of this ruling

under Fed. R. Civ. P. 59(e), which the Court denied.           Herrera v.

United States, No. 18 CR. 13 (NRB), 2020 WL 1322543 (S.D.N.Y. Mar.

19, 2020) (“Herrera II”).

     In May 2020, Mr. Herrera filed a second Section 2255 petition

claiming ineffective assistance of counsel on a different theory.

This time, Mr. Herrera argued that his lawyer’s performance was

deficient because he did not file a notice of appeal to challenge

the two-level firearm sentencing enhancement. As Mr. Herrera never

requested nor directed that his counsel file an appeal, this Court

observed that Mr. Herrera’s petition was “patently frivolous.”

Herrera v. United States, No. 18 CR. 13 (NRB), 2020 WL 2835747, at

*1 (S.D.N.Y. June 1, 2020) (“Herrera III”).           However, the Court

ultimately determined that it lacked jurisdiction to adjudicate


                                   –4–
         Case 1:18-cr-00013-NRB Document 53 Filed 05/13/21 Page 5 of 11



Mr. Herrera’s second ineffective assistance of counsel petition

because it was “second or successive” to his first ineffective

assistance of counsel petition within the meaning of 28 U.S.C. §§

2255(h).      We therefore transferred the petition to the Second

Circuit for consideration of whether it would certify a second

petition for disposition.        Id. at *2.

        The Second Circuit found that Mr. Herrera’s petition was not

“second or successive” because (1) the time to appeal Mr. Herrera’s

first petition had not run at the time the second petition was

filed, and (2) the two petitions raised separate issues, as the

first    petition    concerned    counsel’s    failure   to   challenge   the

stipulated sentencing enhancement whereas the second petition

concerned counsel’s failure to file an appeal challenging the

stipulated sentencing enhancement.          Herrera v. United States, No.

20-1732 (2d Cir.) (“Herrera IV”).           The Second Circuit thus held

that Mr. Herrera’s application was moot and returned the petition

to this Court for consideration.         Id.

                                  DISCUSSION

        A claim of ineffective assistance of counsel may be pursued

on a Section 2255 petition.         Massaro v. U.S., 538 U.S. 500, 504-

506 (2003).      When assessing a claim for ineffective assistance of

counsel, “[j]udicial scrutiny of counsel’s performance must be

highly deferential,” and “a court must indulge a strong presumption

that counsel’s conduct falls within the wide range of reasonable


                                      –5–
      Case 1:18-cr-00013-NRB Document 53 Filed 05/13/21 Page 6 of 11



professional assistance.”     Strickland v. Washington, 466 U.S. 668,

689 (1984).      To overcome this strong presumption, a petitioner

must establish that: (1) his “counsel’s representation fell below

an   objective     standard   of     reasonableness”;     and   (2)     “any

deficiencies in counsel’s performance must be prejudicial to the

defense.”    Id. at 688, 692.

     When, as here, the basis of the ineffective assistance of

counsel claim is the failure to file a notice of appeal, a

petitioner may show that counsel’s performance was unreasonable in

two ways: (1) by proving that counsel disregarded a defendant’s

express instructions to file an appeal; or (2) by demonstrating

that counsel unreasonably failed to consult with the defendant

about the advantages and disadvantages of taking an appeal and

determine whether the defendant wished to file an appeal.          See Roe

v. Flores-Ortega, 528 U.S. 470, 476-81 (2000); accord Garza v.

Idaho, 139 S. Ct. 738, 746-47 (2019); see also Campusano v. United

States, 442 F.3d 770, 773 & n.3 (2d Cir. 2006) (internal citation

omitted) (summarizing framework); Robinson v. United States, No.

18 Cr. 373 (RJS), 2021 WL 568171, at *9 (S.D.N.Y. Feb. 16, 2021)

(same).     Under these circumstances, prejudice is presumed because

counsel’s deficient performance can result in a forfeiture of

petitioner’s right to appeal.        Campusano, 442 F.3d at 773 & n.3.

     Applying     this   standard,    the   Court   now   adopts   as   its

disposition what it suggested before in dicta: Mr. Herrera’s claim


                                     –6–
         Case 1:18-cr-00013-NRB Document 53 Filed 05/13/21 Page 7 of 11



of ineffective assistance of counsel for failure to file a notice

of appeal to challenge the sentencing enhancement is meritless.

      First, as the Court previously noted, Mr. Herrera does not

claim,     nor   is    there   any   indication    in   the   record,   that   he

instructed his attorney to file a notice of appeal following

sentencing.3

      Second, there is no suggestion in the record that counsel

unreasonably failed to consult with Mr. Herrera regarding an

appeal.         At    sentencing,    following    the   Court’s   statement    to

Mr. Herrera that he has a right to appeal (subject to any waivers

he may have agreed to), counsel confirmed that he had conferred

with Mr. Herrera about a potential appeal and would continue to

confer with him about an appeal.          (ECF No. 36 at 22.)      Mr. Herrera

does not now, nor has he ever, suggested that this consultation

never occurred.

      Even assuming, for the sake of argument, that counsel’s

consultation with Mr. Herrera never occurred or had been lacking

in some way, there is nothing in the record that suggests that

counsel’s failure to consult with Mr. Herrera about a potential

appeal     of    the    two-level    firearm     sentencing   enhancement      was


      3     As Mr. Herrera’s petition does not claim that he ever instructed
his counsel file an appeal, the Court finds that there is no need to hold an
evidentiary hearing to determine whether any such instruction was actually
given. Cf. Campusano v. United States, 442 F.3d 770, 776 (2d Cir. 2006) (“When
a defendant claims that his attorney failed to file a requested notice of
appeal, . . . a hearing before the district court pursuant to § 2255 to determine
whether the client requested the appeal” will ensue.).



                                        –7–
      Case 1:18-cr-00013-NRB Document 53 Filed 05/13/21 Page 8 of 11



unreasonable.     As the Supreme Court explained in Flores-Ortega,

this inquiry focuses on whether “there is reason to think” either

that “this particular defendant reasonably demonstrated to counsel

that he was interested in appealing” or that “a rational defendant

would want to appeal.”     528 U.S. at 480.        Factors critical to this

inquiry include whether the conviction follows a guilty plea,

whether the defendant received the sentence he bargained for,

whether the defendant reserved his appellate rights, and whether

there are non-frivolous grounds for appeal.           See id.

     As noted earlier, there is nothing in the record here that

suggests that Mr. Herrera indicated to his counsel that he was

interested in appealing after the sentence.

     Moreover, it would defy reason to conclude that any rational

defendant in Mr. Herrera’s position would want to appeal the

sentence he received for three reasons.            First, any appeal of the

two-level    firearm   sentencing    enhancement      would   be    frivolous

because Mr. Herrera stipulated to the enhancement in the plea

agreement,     allocuted   that     he    agreed     that   the    sentencing

enhancement should apply, and, in any event, expressly waived his

right to appeal any sentence up to 108 months’ imprisonment, the

upper bound of the stipulated Guidelines range that reflected that

enhancement.     Second, Mr. Herrera received a 70-month sentence,

which was not only 17 months below the bottom of the Guidelines

range he bargained for but also at the very bottom of what the


                                    –8–
      Case 1:18-cr-00013-NRB Document 53 Filed 05/13/21 Page 9 of 11



Guidelines range would have been had the sentencing enhancement

never been applied to the Guidelines calculations.         Even ignoring

the stipulation, allocution, and waiver concerning the sentencing

enhancement, this alone demonstrates that Mr. Herrera’s appeal

would have been entirely baseless.       Third, notwithstanding any of

the above, a successful appeal of Mr. Herrera’s conviction and

sentence would result in putting him back in the position of

potentially facing a minimum sentence of 120 months’ imprisonment

under the indictment, a punishment 50 months more severe than the

sentence he received.

     Under these circumstances, we cannot conclude that counsel’s

performance was constitutionally deficient.          See Flores-Ortega,

528 U.S. at 479-81; see also, e.g., Padin v. U.S., 521 F. App’x

36, *38 (2d Cir. 2013) (summary order) (“Padin entered a guilty

plea, he received a sentence at the low end of the Guidelines range

he agreed to, and he waived his right to appeal a sentence within

or below that range.     Accordingly, we conclude that the district

court did not err in holding that defense counsel did not render

constitutionally defective assistance by failing to file a notice

of appeal.”).

                               CONCLUSION

     For the reasons above, Mr. Herrera’s petition is denied.

Furthermore, as Mr. Herrera has failed to make a substantial

showing of the denial of a constitutional right, the Court will


                                   –9–
     Case 1:18-cr-00013-NRB Document 53 Filed 05/13/21 Page 10 of 11



not issue a certificate of appealability.                28 U.S.C. § 2253.

Moreover,   it   is   hereby   certified    that   any   appeal   from   this

Memorandum and Order would not be taken in “good faith” within the

meaning of 28 U.S.C. § 1915(a)(3).         See Coppedge v. United States,

369 U.S. 438, 444-45 (1962).       The Clerk of Court is respectfully

directed to close the above-captioned cases and terminate all

pending motions.

     SO ORDERED.

Dated:      New York, New York
            May 13, 2021


                                                NAOMI REICE BUCHWALD
                                            UNITED STATES DISTRICT JUDGE




                                   –10–
     Case 1:18-cr-00013-NRB Document 53 Filed 05/13/21 Page 11 of 11



A copy of the foregoing Order has been sent via FedEx on this date
to the following:

Lenin Herrera
Reg. No. 91202-054
FCI Allenwood Medium
Federal Correctional Institution
P.O. Box 2000
White Deer, PA 17887




                                  –11–
